ORDER

SCHALL, Circuit Judge.
SSK Industries, Inc. responds to this court’s April 17, 2003 order that directed it to respond whether the stay of proceedings in this case should be lifted or whether SSK consents to dismissal without prejudice to reinstatement.
On August 28, 2000, this court granted SSK’s unopposed motion to stay proceedings in this appeal pending disposition of a related case before the Court of International Trade. Trial in the related ease is scheduled for November 2003. In response to our order questioning whether this case should continue to remain pending on this court’s docket, SSK consents to dismissal without prejudice to reinstatement if necessary.
Accordingly,
IT IS ORDERED THAT:
This appeal is dismissed without prejudice to reinstatement. SSK may reinstate this appeal by filing a motion to reinstate within 60 days of the disposition of the *453related case before the Court of International Trade.